Case 1:20-cv-05574-DG-RML Document 19-9 Filed 01/19/21 Page 1 of 2 PagelD #: 177

 
Case 1:20-cv-05574-DG-RML Document 19-9 Filed 01/19/21 Page 2 of 2 PagelD #: 178

 

To All Parties,

Please-talce notice that Mr. Pinchas Halperin (a/kva David Halperin), through his company
Pinchas Halperin LLC requested a permission from Bais Din to place an injunction on all
funds that are related to Kamin Health Williamsburg LLC. in whichever account they may
be.

Mr. Halperin claims that although Beis Din offered the Kamnetzky’s multiple dates this
matter keeps on getting delayed which causes him ongoing losses dué to comin gling of
funds.

After claborating on this matter, Beis Din gives permission for Mr. Halperin to file an
injunction in court on the aforementioned funds for the pendency of this din Torah.

In the name of Beis Din

i
it

#9999998 239999 ANTIN Ha

i; : ~
; Y Oo BAA YY .
BAIS HORA’AH ETZ CHAIM

Yochanan Scherman

Rtas,

5

1937 OCEAN AVENUE © BROOKLYN, NEW YORK 11230 ¢ FIS.234.3845 5 7YS.F05.5429 FAN ASK@BUSINESSHALACH A. COM
